ITEMID: 001-98965
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF RACAREANU v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: 5. The applicant was born in 1971 and lives in Bucharest.
6. On 19 February 2001 the applicant was arrested by the Bucharest Police on suspicion of drug trafficking.
The next day he was placed in pre-trial detention by the prosecutor attached to the Bucharest District Court.
7. On 15 March 2001 the prosecutor committed the applicant for trial.
8. On 19 November 2001 the District Court convicted the applicant of drug trafficking and sentenced him to ten years and four months' imprisonment.
9. The sentence was upheld on appeal by the Bucharest County Court (decision of 3 April 2002) and on appeal on points of law by the Bucharest Court of Appeal (final decision of 25 June 2002).
10. On 30 August 2002 the applicant requested the revision of the judgment, arguing that he was in possession of new relevant evidence that would prove his innocence and that he was willing to deliver it in person to the prosecutor. On 3 February 2003 the Bucharest District Court declared his application inadmissible.
11. The applicant was held in detention from 19 February 2001 until his release on 19 May 2009.
12. Between 19 February 2001 and 4 July 2001 he was held in the detention facilities at Bucharest Police Station. From 4 July 2001 he was detained for the most part in Jilava Penitentiary and Rahova Penitentiary in Bucharest. For short periods of time, from March 2008, he served his sentence in the penitentiaries in Mărgineni, Tîrgu Jiu, Craiova and Aiud.
13. The applicant described the cells in Jilava Penitentiary as overcrowded and dirty, alleging that he contracted skin infections and scabies and caught fleas.
14. As for Rahova Penitentiary, he claimed that he shared a 6 sq. m room equipped with 10 beds with 11-13 other detainees. The room was infested with bedbugs and the walls were mouldy. Warm water was available once a week for one hour and heating was available in the evenings for one hour. The cell was ventilated through a window, but the door was constantly closed. The window pane was missing and the inmates put up a blanket in order to cover it.
15. Outdoor exercise was allowed twice a week for one hour.
16. The food was bad, and meat was available only on Christian holidays and in the event of inspections.
17. The detainees were taken for medical check-ups once a week and when treatment was needed they were advised to seek medicine from their families.
18. The Government provided official information, submitted by the Penitentiary authorities, concerning the size and facilities of all the cells that the applicant had occupied during his detention.
19. In Jilava, he stayed in the following cells: nos. 301, 209, 210, 310 and 314 which were all 32.99 sq. m in size and accommodated 19-44 inmates at the time; no. 510 which was 42.39 sq. m in size and accommodated 41-44 inmates at that time; and in no. 308 which was 51.23 sq. m in size and accommodated 23 inmates.
The official documents did not give the exact number of bunks per cell.
20. Each cell had a window and separate sanitary facilities with two toilets and a sink with drinking water. Hot water was available only in a special bathing area where the inmates were taken once a week.
Each winter heating was available between 1 November and 31 March, according to a pre-established schedule.
21. The inmates were responsible for the cleaning of their cells, using products put at their disposal by the penitentiary. Pest control measures and insecticide treatments were carried out each trimester.
22. The applicant was allowed at least 30 minutes of outdoor exercise per day.
23. In Rahova Penitentiary, the applicant shared a 19.55 sq. m cell with a maximum of 9 co-detainees. It had 10 bunk beds. A 5.55 sq. m room with a toilet and cold water was attached to the cell. Hot water was available twice a week between 12 noon and 2 p.m. and 5 p.m. and 7 p.m. The cells and the toilets had windows.
24. As in Jilava, the inmates cleaned their own cells and pest control measures were carried out each trimester.
Outdoor exercise was allowed for one to two hours each day.
25. According to the prison medical record, the applicant was registered on 19 February 2001 as a drug user, with the last dose being taken eight hours before the consultation. He was also recorded as suffering from posttraumatic stress, as a consequence of bone fractures suffered in 1996.
On 21 and 23 February 2001 he was recorded as suffering from withdrawal syndrome.
26. From 28 February to 4 March 2001 he went on hunger strike.
On 29 May 2003 the applicant was taken to the medical care centre after having attempted to commit suicide.
27. Regular check-ups were organised for the 1996 bone fractures. Several investigations were undertaken in the context of his requests for early release. On 5 February 2004 an orthopaedist in Jilava Penitentiary Hospital recommended surgery to remove the internal fixation (osteosynthesis) of the fractures. The repeated examinations and expert reports by the penitentiary doctors and by the Mina Minovici National Institute of Forensic Medicine (Institutul Naţional de Medicină Legală Mina Minovici - “the INML”) consistently concluded that adequate treatment and surgical intervention were possible in the penitentiary medical system.
However, the applicant refused to be operated on in the penitentiary hospitals.
28. In letters of complaint sent to various authorities and to the Court, the applicant and his wife claimed that the painkillers that he had received in prison had been insufficient for the pain associated with his bone fractures. From 2006 the applicant was given additional medicine for stomach ache, which he attributed to the painkillers prescribed.
29. On two occasions the applicant requested early release from prison on medical grounds, arguing that the bone fractures he had suffered in 1996 needed further treatment.
30. His first request was rejected on 21 January 2004 by the Bucharest District Court, based on a medical expert report of 20 January 2004 which had concluded that the applicant's conditions were treatable in the penitentiary hospitals. The applicant appealed. A new expert report ordered in the case also concluded that the applicant was medically fit for detention. Therefore, on 24 June 2004 the Bucharest County Court upheld the above judgment. The County Court also found that, in so far as the applicant's conditions were treatable in the penitentiary hospitals, his repeated requests to be treated in a civilian hospital or abroad were an abuse of process.
31. His second request for release, filed with the Bucharest District Court on 29 September 2005, was finally rejected on 19 April 2007, after numerous postponements caused by the applicant's refusal to undergo a medical examination. The expert report drafted on 26 March 2007 after the applicant's examination concluded once again that his conditions were treatable in the penitentiary hospitals.
32. The domestic legislation on the execution of sentences, in particular Law no. 23/1969, Emergency Ordinance no. 56/2003 (“Ordinance no. 56/2003”) and Law no. 275/2006, is described in Petrea v. Romania, no. 4792/03, §§ 21-23, 29 April 2008.
33. The relevant findings and recommendations of the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (“the CPT”) are described in Bragadireanu v. Romania, no. 22088/04, §§ 73-75, 6 December 2007, and Artimenco v. Romania (no. 12535/04, §§ 22-23, 30 June 2009). In particular, the Court notes that in the report on the 2002-2003 visits, the CPT expressed concern at the limited living space available to prisoners and the insufficient space provided by the regulations in place at that date. It also noted that prisoners were sometimes obliged to share a bed and that the toilets were not sufficiently separate from the living space.
VIOLATED_ARTICLES: 3
